FILED
                             NOT FOR PUBLICATION                             AUG 15 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SEYED ALI TABATABAEI,                             No. 09-73205

               Petitioner,                        Agency No. A077-323-924

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Seyed Ali Tabatabaei, a native and citizen of Iran, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) denial of his motion to reopen. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hernandez v. Mukasey, 524 F.3d 1014, 1017 (9th Cir. 2008). We deny the petition

for review.

      The agency did not abuse its discretion by denying Tabatabaei’s motion to

reopen as untimely where he filed it more than 90 days after the IJ’s final

administrative order, see 8 C.F.R. § 1003.23(b)(1), and failed to establish that he

qualified for an exception to the filing deadline or for equitable tolling of the

deadline.

      In his opening brief, Tabatabaei fails to address, and thereby waives any

challenge to, the agency’s denial of his motion for failure to establish that he acted

with the due diligence required for equitable tolling or for failure to file an asylum

application in conjunction with the motion, as required by 8 C.F.R.

§ 1003.23(b)(3). See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (holding issues which are not specifically raised and argued in a party’s

opening brief are waived).

      In light our disposition, we need not reach Tabatabaei’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                        09-73205